RIVERBRIDGE PARTNERS RULES OF CONDUCT Code of Ethics Adopted September 1, 2004 All employees should conduct themselves with integrity and dignity and act in an ethical manner in their dealings with the public, clients, customers, employers, employees and fellow analysts. All employees should conduct themselves and should encourage others to practice financial analysis in a professional and ethical manner that will reflect credit on themselves and their profession. All employees should act with competence and should strive to maintain and improve their competence and that of others in the profession. All employees should use proper care and exercise independent professional judgment. THE STANDARDS OF PROFESSIONAL CONDUCT I. Compliance with Governing Laws and Regulations and the Code and Standards A. Required Knowledge and Compliance All employees shall maintain knowledge of and shall comply with all applicable laws, rules, and regulations of any government, governmental agency, and regulatory organization governing their professional, financial, or business activities, as well as with these Standards of Professional Conduct and the accompanying Code of Ethics. B. Prohibition Against Assisting Legal and Ethical Violations All employees shall not knowingly participate in, or assist, any acts in violation of any applicable law, rule, or regulation of any government, governmental agency, or regulatory organization governing their professional, financial, or business activities, nor any act which would violate any provision of these Standards of Professional Conduct or the accompanying Code of Ethics. C. Prohibition Against Use of Material Nonpublic Information Riverbridge Partners, LLC Policies and Procedures Manual – Updated June 2011 All employees shall comply with all laws and regulations relating to the use and communication of material nonpublic information. All employees duties are generally defined as to not trade while in possession of, nor communicate, material nonpublic information in breach of a duty, or if the information is misappropriated. Duties under the Standard include the following: (1) If the employee acquires such information as a result of a special or confidential relationship with the issuer or others, they shall not communicate the information (other than within the relationship), or take investment action on the basis of such information, if it violates that relationship. (2) If the employee is not in a special or confidential relationship with the issuer or others, they shall not communicate or act on material nonpublic information if they know, or should have known, that such information (a) was disclosed to them, or would result in a breach of a duty, or (b) was misappropriated. If such a breach of duty exists, the employee shall make reasonable efforts to achieve public dissemination of such information. Any questions with relation to prohibited use of such information should be directed to the Director of Compliance. D. Responsibilities of Supervisors All employees with supervisory responsibility shall exercise reasonable supervision over those subordinate employees subject to their control, to prevent any violation by such persons of applicable statutes, regulations, or provisions of the Code of Ethics or Standards of Professional Conduct. In so doing the employee is entitled to rely upon reasonable procedures established by his/her employer. II. Research Reports, Investment Recommendations and Actions A. Reasonable Basis and Representations 1. All employees shall exercise diligence and thoroughness in making an investment recommendation to others or in taking an investment action for others. 2. All employees shall have a reasonable and adequate basis for such recommendations and actions, supported by appropriate research and investigation. Riverbridge Partners, LLC Policies and Procedures Manual – Updated June 2011 3. All employees shall make reasonable and diligent efforts to avoid any material misrepresentation in any research report or investment recommendation. 4. All employees shall maintain appropriate records to support the reasonableness of such recommendations and actions. B. Research Reports 1. All employees shall use reasonable judgment as to the inclusion of relevant factors in research reports. 2. All employees shall distinguish between facts and opinions in research reports. 3. All employees shall indicate the basic characteristics of the investment involved when preparing for general public distribution a research report that is not directly related to a specific portfolio or client. C. Portfolio Investment Recommendations and Actions 1. All employees shall, when making an investment recommendation or taking an investment action for a specific portfolio or client, consider its appropriateness and suitability for such portfolio or client. In considering such matters, all employees shall take into account (a) the needs and circumstances of the client, (b) the basic characteristics of the investment involved, and (c) the basic characteristics of the total portfolio. All employees shall use reasonable judgment to determine the applicable relevant factors. 2. All employees shall distinguish between facts and opinions in the presentation of investment recommendations. 3. All employees shall disclose to clients and prospective clients the basic format and general principles of the investment processes by which securities are selected and portfolios are constructed and shall promptly disclose to clients any changes that might significantly affect those processes. D. Prohibition Against Plagiarism All employees shall not, when presenting material to their employer, associates, customers, clients, or the general public, copy or use in substantially the same form material prepared by other persons without acknowledging its use and identifying the name of the author or publisher of such material. The employee may, however, use without acknowledgment factual information published by recognized financial and statistical reporting services or similar sources. Riverbridge Partners, LLC Policies and Procedures Manual – Updated June 2011 E. Prohibition Against Misrepresentation of Services All employees shall not make any statements, orally or in writing, which misrepresent (1) the services that the employee or their firm is capable of performing for the client, (2) the qualifications of such employee or his/her firm, or (3) the expected performance of any investment. All employees shall not make, orally or in writing, explicitly or implicitly, any assurances about or guarantees of any investment or its return except communication of accurate information as to the terms of the investment instrument and the issuer's obligations under the instrument. F. Prohibition Against Intentional Spread of False Information All employees shall not intentionally spread false information intended to manipulate securities prices. Employees shall not spread rumors which they believe are false or misleading and would improperly influence the market price of any security. All employees shall not intentionally spread false information regarding Riverbridge Partners, including its business practices, products, clients or employees. G. Performance Presentation Standards 1. All employees shall not make any statements, oral or written, which misrepresent the investment performance that the employee or their firm has accomplished or can reasonably be expected to achieve. 2. If an employee communicates directly or indirectly individual or firm performance information to a client or prospective client, or in a manner intended to be received by a client or prospective client ("Performance Information"), the employee shall make every reasonable effort to assure that such performance information is a fair, accurate and complete presentation of such performance. 3. The firm has adopted and all employees shall use the Global Investment Performance Standards (GIPS). Riverbridge Partners, LLC Policies and Procedures Manual – Updated June 2011 4. If Performance Information complies with the Global Investment Performance Standards (GIPS), the employee shall be presumed to be in compliance with II.G.2. above. H. Fair Dealing with Customers and Clients All employees shall act in a manner consistent with their obligation to deal fairly with all customers and clients when (1) disseminating investment recommendations, (2) disseminating material changes in prior investment advice, and (3) taking investment action. III. Priority of Transactions All employees shall conduct themselves in such a manner that transactions for their customers, clients, and employer have priority over transactions in securities or other investments of which they are the beneficial owner, and so that transactions in securities or other investments in which they have such beneficial ownership do not operate adversely to their interests. Employees of Riverbridge may allow Riverbridge to manage their personal accounts in accordance to Riverbridge portfolio models provided they have relinquished all trading authority to Riverbridge. The employee accounts managed by Riverbridge will participate with clients in a particular transaction, and will not receive preferential treatment over the clients in the execution of this transaction. For purposes of these Standards of Professional Conduct, an employee is a "beneficial owner" if they directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise, has or shares a direct or indirect pecuniary interest in the securities or the investment. IV. Disclosure of Conflicts All employees, when making investment recommendations, or taking investment actions, shall disclose to their customers and clients any material conflict of interest relating to them and any material beneficial ownership of the securities or other investments involved that could reasonably be expected to impair their ability to render unbiased and objective advice. Riverbridge Partners, LLC Policies and Procedures Manual – Updated June 2011 All employees shall disclose to their employer all matters that could reasonably be expected to interfere with their duty to the employer, or with their ability to render unbiased and objective advice. All employees shall also comply with all requirements as to disclosure of conflicts of interest imposed by law and by rules and regulations or organizations governing their activities and shall comply with any prohibitions on their activities if a conflict of interest exists. V. Compensation A. Disclosure of Additional Compensation Arrangements All employees shall inform their customers, clients, and employer of compensation or other benefit arrangements in connection with their services to them that are in addition to compensation from them for such services. B. Disclosure of Referral Fees All employees shall make appropriate disclosure to a prospective client or customer of any consideration paid or other benefit delivered to others for recommending their services to that prospective client or customer. C. Duty to Employer All employees shall not undertake independent practice that could result in compensation or other benefit in competition with their employer unless they have received written consent from both their employer and the person for whom they undertake independent employment. VI. Relationships with Others A. Preservation of Confidentiality All employees shall preserve the confidentiality of information communicated by the client concerning matters within the scope of the confidential relationship, unless the employee receives information concerning illegal activities on the part of the client. All employees shall follow the policies and procedures for safeguarding Riverbridge controlled property, including confidential information. Riverbridge Partners, LLC Policies and Procedures Manual – Updated June 2011 B. Maintenance of Independence and Objectivity All employees, in relationships and contacts with an issuer of securities, whether individually or as a member of a group, shall use particular care and good judgment to achieve and maintain independence and objectivity. C. Fiduciary Duties All employees, in relationships with clients, shall use particular care in determining applicable fiduciary duty and shall comply with such duty as to those persons and interests to whom it is owed. VII. Professional Misconduct All employees shall not (1) commit a criminal act that upon conviction materially reflects adversely on his/her honesty, trustworthiness or fitness as an employee in other respects, or (2) engage in conduct involving dishonesty, fraud, deceit or misrepresentation. VIII. Gifts/Entertainment It is the policy of Riverbridge Partners to achieve a balance relative to the receipt/acceptance of gifts from clients or vendors with the avoidance of conflicts of interest or appearances of impropriety. As such, receipt of a holiday gift or expression of thanks from a client for a job well done is not prohibited, provided that the gift is not cash. However, all non-cash gifts from clients or vendors, the estimated value of which clearly exceeds $200, should be reported to the Compliance Staff. The above policy recognizes that the dollar value of attendance at certain functions (dinner, golf outing, sporting event) will exceed $200, and is not intended to be prohibited by this policy. However, attendance at such vendor sponsored events should be reported to the Compliance Dept. so that a determination can be made that it (they) is (are) neither excessive or create(s) the potential for a conflict of interest. An employee may entertain or be entertained by a person or entity that does business with or on behalf of Riverbridge if the person or entity is also in attendance. An employee should consult with the Compliance Staff with any questions or concerns before the entertainment event. IX. Service as a Director Riverbridge Partners, LLC Policies and Procedures Manual – Updated June 2011 No employee shall serve on the board of directors of any publicly traded companies, without prior written authorization from Riverbridge. Riverbridge will authorize board service only if it determines that such board service is consistent with the interest of its clients. If Riverbridge authorizes board service, it shall do so subject to appropriate safeguards, including in most cases “Chinese Walls” or other procedures to isolate the employee from the making of investment decisions related to the company on whose board the employee serves. X. Political Contributions (Pay to Play) Riverbridge Partners is not allowed to obtain business in return for political contributions and fund-raising. Therefore, no employee that is a “covered associate” of Riverbridge Partners shall contribute to the campaign of a government official of a government entity that is directly or indirectly responsible for, or has the authority to influence, the hiring of advisers. A “covered associate” is any general partner, managing member or executive officer, any employee who solicits a government entity and any person who supervises such employee. As an exception, “Covered Associates” may contribute $350 or less for candidates for whom the employee can vote and $150 or less for any other candidates. POLICY STATEMENT ON INSIDER TRADING A. Introduction Riverbridge seeks to foster a reputation for integrity and professionalism. That reputation is a vital business asset.
